Exhibit 10.28

 

ANTERO RESOURCES CORPORATION

LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Antero Resources Corporation
Long-Term Incentive Plan, as amended from time to time (the “Plan”), Antero
Resources Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of Restricted Stock Units (the
“RSUs”) set forth below.  This award of RSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

 

Participant:

[___________________________________]

Date of Grant:

[________________], 20___

Total Number of Restricted Stock Units:

[___________]

Vesting Commencement Date:

[________________], 20___

Vesting Schedule:

 

 

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, 25% of the RSUs (rounded to the nearest whole number of RSUs, except in
the case of the final vesting date) shall vest on each of the first, second,
third and fourth anniversaries of the Vesting Commencement Date identified above
so long as you remain continuously employed by the Company from the Date of
Grant through each such anniversary date.  Notwithstanding anything in the
preceding sentence to the contrary, the RSUs granted hereunder shall immediately
become fully vested if Employee’s employment with the Company terminates by
reason of Employee’s disability (within the meaning of section 22(e)(3) of the
Code) or death so long as Employee remains continuously employed by the Company
from the Date of Grant through the date of such termination.

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Unit Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

 

 

ANTERO RESOURCES CORPORATION

 

 

By:

Alvyn A. Schopp

Chief Administrative Officer and Regional

Vice President

 

 

 

 

 

 

 

 

PARTICIPANT

 

 



[Name of Employee]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the Date
of Grant set forth in the Grant Notice to which this Agreement is attached by
and between Antero Resources Corporation, a Delaware corporation (the
“Company”), and [__________________] (“Employee”).Capitalized terms used but not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.

1. Award.  In consideration of Employee’s past and/or continued employment with,
or service to, the Company or a Subsidiary and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
effective as of the Date of Grant set forth in the Grant Notice (the “Date of
Grant”), the Company hereby grants to Employee the number of RSUs set forth in
the Grant Notice on the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan, which is incorporated herein by reference as a part of
this Agreement.In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.  To the extent vested, each RSU
represents the right to receive one share of Common Stock, subject to the terms
and conditions set forth in the Grant Notice, this Agreement and the
Plan.  Unless and until the RSUs have become vested in the manner set forth in
the Grant Notice, Employee will have no right to receive any Common Stock or
other payments in respect of the RSUs.  Prior to settlement of this Award, the
RSUs and this Award represent an unsecured obligation of the Company, payable
only from the general assets of the Company.

2. Vesting of RSUs.  The RSUs shall vest in accordance with the vesting schedule
set forth in the Grant Notice.  Unless and until the RSUs have vested in
accordance with such vesting schedule, Employee will have no right to receive
any dividends or other distribution with respect to the RSUs. In the event of
the termination of Employee’s employment prior to the vesting of all of the RSUs
(but after giving effect to any accelerated vesting pursuant to the Grant
Notice), any unvested RSUs (and all rights arising from such RSUs and from being
a holder thereof) will terminate automatically without any further action by the
Company and will be forfeited without further notice and at no cost to the
Company.

3. Settlement of RSUs.  As soon as administratively practicable following the
vesting of RSUs pursuant to Section 2, but in no event later than 30 days after
such vesting date, the Company shall deliver to Employee (or Employee’s
permitted transferee, if applicable) a number of shares of Common Stock equal to
the number of RSUs subject to this Award that become vested on the applicable
vesting date and cash equal to any DERs credited with respect to such vested
RSUs or, at the discretion of the Committee, shares of Common Stock having a
Fair Market Value equal to such DERs as of the applicable vesting date. Any
fractional RSU that becomes vested hereunder shall be rounded down at the time
shares of Common Stock are issued in settlement of such RSU.  No fractional
shares of Common Stock, nor the cash value of any fractional shares of Common
Stock, will be issuable or payable to Employee pursuant to this Agreement.  All
shares of Common Stock issued hereunder shall be delivered either by delivering
one or more certificates for such shares to Employee or by entering such shares
in book-entry form, as determined by the Committee in its sole discretion.  The
value of shares of Common Stock shall not bear any interest owing to the passage
of time.  Neither this Section 3 nor any action taken pursuant to or in
accordance with this Agreement shall be construed to create a trust or a funded
or secured obligation of any kind.

4. Dividend Equivalent Rights.  Each RSU subject to this Award is hereby granted
in tandem with a corresponding Dividend Equivalent (“DER”), which DER shall
remain outstanding from the Date of Grant until the earlier of the settlement or
forfeiture of the RSU to which it corresponds. Each vested DER shall entitle
Employee to receive payments, subject to and in accordance with this Agreement,
in an amount equal to any dividends paid by the Company in respect of the shares
of Common Stock underlying the RSUs to which such DER relates. The Company shall
establish, with respect to each RSU, a separate DER bookkeeping account for such
RSU (a “DER Account”), which shall be credited (without interest) on the
applicable dividend payment dates with an amount equal to any dividends paid
during the period that such RSU remains outstanding with respect to the shares
of Common Stock underlying the RSU to which such DER relates. Upon the vesting
of an RSU, the DER (and the DER Account) with respect to such vested RSU shall
also become vested. Similarly, upon the forfeiture of an RSU, the DER (and the
DER Account) with respect to such forfeited RSU shall also be forfeited. DERs
shall not entitle Employee to any payments relating to dividends paid after the
earlier to occur of the applicable RSU settlement date or the forfeiture of the
RSU underlying such DER.

5. Rights as Stockholder.  Neither Employee nor any person claiming under or
through Employee shall have any of the rights or privileges of a holder of
shares of Common Stock in respect of any shares that may become deliverable
hereunder unless and until certificates representing such shares have been
issued or recorded in book entry form on the records of the Company or its
transfer agents or registrars, and delivered in certificate or book entry form
to Employee or any person claiming under or through Employee.

6. Tax Withholding.  To the extent that the receipt or vesting of the RSUs
results in compensation income or wages to Employee for federal, state, local or
foreign tax purposes, Employee shall deliver to the Company or to any Affiliate
nominated by the



--------------------------------------------------------------------------------

 

Company at the time of such receipt or lapse, as the case may be, such amount of
money or, if permitted by the Committee in its sole discretion, shares of Common
Stock as the Company or any Affiliate nominated by the Company may require to
meet its minimum obligation under applicable tax or social security laws or
regulations, and if Employee fails to do so, the Company and its Affiliates are
authorized to withhold, or cause to be withheld, from any cash or stock
remuneration (including withholding any shares of Common Stock otherwise
deliverable to Employee under this Agreement) then or thereafter payable to
Employee in an amount equal to any tax or social security required to be
withheld by reason of such resulting compensation income or wages, and to take
such other action as may be necessary in the opinion of the Company to satisfy
such withholding obligation.  Employee acknowledges and agrees that none of the
Board, the Committee, the Company or any of its Affiliates have made any
representation or warranty as to the tax consequences to Employee as a result of
the receipt of the RSUs, the vesting of the RSUs or the forfeiture of any of the
RSUs.  Employee represents that he is in no manner relying on the Board, the
Committee, the Company or any of its Affiliates or any of their respective
managers, directors, officers, employees or authorized representatives
(including, without limitation, attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences. Employee represents that he has consulted
with any tax consultants that Employee deems advisable in connection with the
RSUs.

7. Non-Transferability.  During the lifetime of Employee, the RSUs may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution, unless and until the shares of Common Stock
underlying the RSUs have been issued, and all restrictions applicable to such
shares have lapsed.  Neither the RSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of Employee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

8. Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Common Stock may then be listed.  No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed.  In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the shares to be issued or (b) in the opinion of legal
counsel to the Company, the shares to be issued are permitted to be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained.  As a condition to any issuance of Common Stock
hereunder, the Company may require Employee to satisfy any requirements that may
be necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.

9. Legends.  If a stock certificate is issued with respect to shares of Common
Stock delivered hereunder, such certificate shall bear such legend or legends as
the Committee deems appropriate in order to reflect the restrictions set forth
in this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Common Stock is then listed.  If the shares of Common
Stock issued hereunder are held in book-entry form, then such entry will reflect
that the shares are subject to the restrictions set forth in this Agreement.

10. Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to Employee or Employee’s
legal representative, heir, legatee or distributee, in accordance with this
Agreement shall be in full satisfaction of all claims of such person
hereunder.  As a condition precedent to such payment or issuance, the Company
may require Employee or Employee’s legal representative, heir, legatee or
distributee to execute a release and receipt therefor in such form as it shall
determine appropriate; provided, however, that any review period under such
release will not modify the date of settlement with respect to vested RSUs.

11. No Right to Continued Employment or Awards.

(a) For purposes of this Agreement, Employee shall be considered to be employed
by the Company as long as Employee remains an Employee, or an employee of a
corporation or other entity (or a parent or subsidiary of such corporation or
other entity) assuming or substituting a new award for this Award.  Without
limiting the scope of the preceding sentence, it is specifically provided that
Employee shall be considered to have terminated employment with the Company at
the time of the termination of the “Affiliate” status of the entity or other
organization that employs Employee.  Nothing in the adoption of the Plan, nor
the award of the RSUs thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon Employee the right to continued employment by,



--------------------------------------------------------------------------------

 

or a continued service relationship with, the Company or any such Affiliate, or
any other entity, or affect in any way the right of the Company or any such
Affiliate, or any other entity to terminate such employment at any time.  Unless
otherwise provided in a written employment agreement or by applicable law,
Employee’s employment by the Company, or any such Affiliate, or any other entity
shall be on an at-will basis, and the employment relationship may be terminated
at any time by either Employee or the Company, or any such Affiliate, or other
entity for any reason whatsoever, with or without cause or notice.  Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee or its delegate,
and such determination shall be final, conclusive and binding for all purposes.

(b) The grant of the RSUs is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Future plans will be at the sole discretion of the
Company.

12. Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by registered or certified
mail to Employee at the last address Employee has filed with the Company.  In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

13. Agreement to Furnish Information.  Employee agrees to furnish to the Company
all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

14. Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the RSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment and/or severance agreement between the Company (or
an Affiliate or other entity) and Employee in effect as of the date a
determination is to be made under this Agreement.  Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of Employee shall be effective only if it is
in writing and signed by both Employee and an authorized officer of the Company.

15. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

16. Successors and Assigns.  The Company may assign any of its rights under this
Agreement without Employee’s consent.  This Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon Employee and Employee's beneficiaries, executors,
administrators and the person(s) to whom the RSUs may be transferred by will or
the laws of descent or distribution.

17. Clawback.  Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

18. Counterparts.  The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Delivery of an executed counterpart of the Grant
Notice by facsimile or pdf attachment to electronic mail shall be effective as
delivery of a manually executed counterpart of the Grant Notice.

19. Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

20. Code Section 409A. None of the RSUs, DERs or any amounts payable pursuant to
this Agreement are intended to constitute or provide for a deferral of
compensation that is subject to Section 409A of the Code and the Treasury
regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”). Nevertheless, to the extent that the Committee determines that
the RSUs or DERs may not be exempt from Section 409A, then, if Employee is
deemed to be a “specified employee” within the meaning of Section 409A, as
determined by the Committee, at a time when Employee becomes eligible for
settlement of the RSUs



--------------------------------------------------------------------------------

 

upon his “separation from service” within the meaning of Section 409A, then to
the extent necessary to prevent any accelerated or additional tax under Section
409A, such settlement will be delayed until the earlier of: (a) the date that is
six months following Employee’s separation from service and (b) Employee’s
death.  Notwithstanding the foregoing, the Company makes no representations that
the payments provided under this Agreement are exempt from or compliant with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by
Employee on account of non-compliance with Section 409A.

[Remainder of Page Intentionally Blank]

 

 



--------------------------------------------------------------------------------